Citation Nr: 0810571	
Decision Date: 03/31/08    Archive Date: 04/09/08

DOCKET NO.  06-32 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for degenerative joint disease, involving L5-S1, 
T12-L1, L1-L2 (claimed as a spinal condition), as secondary 
to a service connected scar, gunshot wound, left buttock with 
multiple retained metallic foreign bodies and, if so, whether 
service connection is warranted.

2. Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a left hip disability, as secondary to a 
service connected scar, gunshot wound, left buttock with 
multiple retained metallic foreign bodies, and if so, whether 
service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
December 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decisions of 
the St. Paul, Minnesota, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that denied the veteran's 
claims for  entitlement to service connection for 
degenerative joint disease, involving L5-S1, T12-L1, L1-L2, 
left leg disorder, and a left hip disorder. 

Subsequently it was noted by the RO that service connection 
for spinal column disorder, left leg disorder, and left side 
disability (identified by the veteran as the left hip) were 
previously denied in a final rating decision in May 1979.  
The RO then reopened and denied the aforementioned issues in 
a May 2007 supplemental statement of the case.  In 
correspondence received in November 2008, the veteran 
withdrew from appellate consideration the issue pertaining to 
a left leg disability.

Whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  Therefore, regardless of the 
RO's action, the Board must initially address the question of 
whether "new and material" evidence has been presented 
sufficient to reopen the claims of service connection.  See 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).  
As such, the claim has been so styled on the title page.

The veteran presented testimony at a Travel Board hearing 
before the undersigned Veterans Law Judge in September 2007.  
A transcript is associated with the veteran's claims folder.

The Board notes that the veteran is currently service 
connected for scar, gunshot wounds, left buttock with 
multiple retained metallic fragments with a 40 percent 
disability rating assigned under the provisions of 38 C.F.R. 
Part 4, Diagnostic Code 5317. 


FINDINGS OF FACT

1. Entitlement to service connection for gunshot wound of the 
left side, back, and legs was denied in a May 1979 rating 
decision; the veteran did not submit a notice of disagreement 
with this decision within one year of notice thereof.

2. The evidence associated with the claims file subsequent to 
the May 1979 rating decision is not cumulative or redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and it raises a 
reasonable possibility of substantiating the claims for 
service connection for a spinal condition and left hip 
disorder secondary to residuals of a gunshot wound.

3.  Degenerative joint disease, involving L5-S1, T12-L1, L1-
L2 secondary to residuals of a gunshot wound was not 
manifested during service and there is no competent medical 
evidence that a back disability is related to service or to a 
service connected disability.

4.   A left side disorder (to include the hip) secondary to 
residuals of a gunshot wound was not manifested during 
service and there is no competent medical evidence that a 
left side disability is related to service or to a service 
connected disability.


CONCLUSIONS OF LAW

1. The May 1979 rating decision which denied entitlement to 
service connection for a back pain syndrome with 
osteoarthritis and dorsal spine now recharacterized as 
degenerative joint disease, involving L5-S1, T12-L1, L1-L2 
(claimed as a spinal condition), and as secondary to service 
connected residuals of a gunshot wounds is final; the 
evidence presented since the May 1979 rating action is new 
and material, and the claim has been reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.156, 
20.1103 (2007).

2. The May 1979 rating decision which denied entitlement to 
service connection for a left hip disorder secondary to 
gunshot wounds is final; the evidence presented since the May 
1979 rating action is new and material, and the claim has 
been reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§§ 3.156, 20.1103.

3. Degenerative joint disease, involving L5-S1, T12-L1, L1-L2 
(claimed as a spinal condition), and as secondary to service 
connected residuals of a gunshot wounds was not incurred in 
or aggravated by active military service.  38 U.S.C.A. §§ 
1110, 1112, 1131, 1153, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 
3.307, 3.309, 3.310 (2007).

4. A left hip disorder secondary to gunshot wounds was not 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1112, 1131, 1153, 5102, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 
3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the appellant in June 2005, March 
2006, January 2007, March 2007 correspondence, and in a May 
2007 supplemental statement of the case of the information 
and evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain.  VA has fulfilled its duty to assist the 
claimant in obtaining identified and available evidence 
needed to substantiate a claim.  VA informed the claimant of 
the need to submit all pertinent evidence in his possession, 
and provided adequate notice of how disability ratings and 
effective dates are assigned.  The veteran has been 
adequately informed of the specific basis for the prior 
denial of his claims.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).

While the appellant may not have received full notice prior 
to the initial decision, after sufficient notice was provided 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claims, and the claims 
were readjudicated.  The claimant was provided the 
opportunity to present pertinent evidence and testimony.  In 
sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.

I.  New and Material Evidence

Generally, a claim which has been denied in a final rating 
decision may not thereafter be reopened and allowed. 38 
U.S.C.A. § 7105(c).  The exception to this rule is 38 
U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

As pertinent to this case, Title 38, Code of Federal 
Regulations, Section 3.156(a) provides that new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.

The Board must initially consider whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  If the Board finds that new and material 
evidence is not offered, that is where the analysis must end, 
and what the RO may have determined in that regard is 
irrelevant.  Further analysis, beyond consideration of 
whether the evidence received is new and material is neither 
required nor permitted.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis. Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

For the purpose of determining whether a case should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

Background

Service connection for gunshot wounds of the left side, back, 
and legs was denied by a May 1979 rating decision.  In making 
that determination the RO considered the veteran's December 
1954 service separation examination which was silent as to 
any left hip or back disorder; December 1961 private 
treatment records and x-rays from Dr. O'Neill revealing 
complaints of pain in the left hip.  Examination revealed 
normal vertebrae and intravetertebral articulation; and an 
April 1979 VA examination.  X-rays were also normal with no 
evidence of trauma, infection, or joint lesions. 

The veteran did not timely appeal this decision and it became 
final.

The evidence of record received since the May 1979 RO 
decision consists of post-service private and VA treatment 
records; several VA radiological and examination reports; VA 
and private medical opinions; and the September 2007 Travel 
Board hearing transcript.

This evidence is new and material and was not previously 
submitted to agency decisionmakers.  It relates to an 
unestablished fact necessary to substantiate the claims, and 
raises a reasonable possibility of substantiating the claims.  
To fairly assess the evidence, the claims must be re-opened 
and reviewed on the basis of the entire record.  Accordingly, 
the claim is re-opened.  38 U.S.C.A. § 5108.

II. Service connection for degenerative joint disease, 
involving L5-S1, T12-L1, L1-L2, and  a left hip disability, 
as secondary to a service connected scar, gunshot wound, left 
buttock with multiple retained metallic foreign bodies.

The service records reveal that the veteran received a single 
bullet wound to the left buttock during service in 1952.  He 
was treated and returned to duty.  There is no evidence of 
any injury to the left hip or back during service.

The December 1954 separation examination is silent as to any 
left hip or back conditions.

December 1961 private treatment records and x-rays from the 
veteran's physician, Dr. O'Neill note the veteran's 
complaints of pain in the left hip.  Examination revealed 
normal vertebrae and intravetertebral articulation.

An April 1979 lay statement is the effect that the veteran 
did not have a back problem until being wounded in combat.

An April 1979 VA examination report noted that the veteran 
received a gunshot wound to the left buttock in Korea in 
1952, was treated, and returned to duty.  X-rays of the 
lumbosacral spine and sacroiliac joints were normal with no 
evidence of trauma, infection, or joint lesions.  A chest 
film showed degenerative changes at the mid-dorsal spine.

A January 1980 x-ray report noted several metallic fragments 
in the soft flesh superimposing the left hip.  However, there 
was no evidence of fracture or dislocation of the left hip or 
bone.  

The veteran complained of severe hip and back pain when 
examined by VA in September 1980; X-ray study of these joints 
was essentially negative with the exception of retained 
metallic fragments.  

November 1997 and February 2002 VA examination reports found 
evidence of degenerative disease of the lumbar spine.  X-rays 
revealed no bone or joint abnormality, and metal fragments in 
the soft tissue about the left hip.  The veteran reported 
decreased range of motion of the left hip due to fatigue.  A 
May 2005 VA examination noted that x-ray studies were 
essentially unchanged from the previous examination, with no 
fragments lodged in the intervertebral spaces.

Medical records dated May 2004 from Marc J. Myers, M.D., 
reflect a history of severe and recurrent musculoskeletal 
pain.  Dr. Myers noted a significant trauma a few years 
earlier when the veteran fell from a 30 to 35 foot high crane 
onto the frozen ground suffering multiple broken extremities 
and significant trauma to the back and head.  He remained in 
a coma for several days.  The diagnosis was chronic low back 
pain and arthritis secondary to a fall injury.

An October 2005 VA examination noted the veteran's history 
was significant for a fall to a concrete surface from a 
bucket truck from a height of about 30 feet in 1996, 
requiring subsequent physical therapy for 9 months.  The 
examiner referred to Dr. Myers' report noting that the 
veteran was hospitalized and in a coma for "quite a few 
days."  The examiner noted that the veteran had difficulty 
trying to describe or to note where his back pain was.  There 
was no radiation of pain down the legs or loss of strength.  
In describing the left hip condition the examiner noted that 
the veteran was referring to his already service connected 
gunshot wound to the left buttock.  Examination revealed 5/5 
strength in all extremities and symmetrical in all joints.  
The spine was not painful to percussion.  X-rays revealed 
degenerative facet hypertrophy most severe at L5-S1, and 
degenerative changes at L5-S1, L1-L2, and T12-L1.  The 
examiner stated:

Opinion has been requested as to whether 
the back condition is due to military 
service. The veteran's degenerative joint 
disease of the back is not due to 
military service.  The rationale is that 
his military injury involved the left 
buttock.  He suffered a traumatic fall 
from 30 feet in 1996 resulting in a coma 
and multiple fractures necessitating 
prolonged hospitalization and physical 
therapy which is the most reasonable 
cause of his current condition, as well 
as the aging process.  

Left hip condition.  This is the left 
buttock gunshot wound which has 
previously already been service 
connected.  There does not appear to be 
an additional condition involving the 
left hip itself.

In November 2007 subsequent to the September 2007 Travel 
Board, the veteran's representative submitted two letters 
with waiver of consideration by the RO.  These included an 
October 2007 letter from Samantha A. Crossley, M.D., which 
merely reported that the veteran suffered a gunshot wound to 
the left buttock/back in the 1950's and has suffered pain in 
the area since.  Also received was a November 2007 letter 
from a VA nurse practitioner noting that the veteran has had 
continuous back and left hip pain likely related to a service 
connected injury by gunshot to the left buttock/hip region.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the appellant suffers from 
disability resulting from any injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as arthritis, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from active duty.  38 
U.S.C.A.  §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Applicable regulations also provide that a disability, which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310(a).  Secondary service connection may also be granted 
for the degree of aggravation to a nonservice-connected 
disorder, which is proximately due to, or the result of a 
service-connected disorder.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  Such claims may be described as secondary 
service connection by way of aggravation.

In deciding whether the appellant has a disability due to 
service, a diagnosis or opinion by a health care professional 
is not conclusive and is not entitled to absolute deference.  
It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 12 
Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995). In so doing, the Board may accept one 
medical opinion and reject others. Id.  At the same time, the 
Board is mindful that it cannot make an independent medical 
determination, and that it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another. Evans.

The United States Court of Appeals for Veterans Claims has 
provided guidance for weighing medical evidence.  The Court 
has held, for example, that a post-service reference to 
injuries sustained in service, without a review of service 
medical records, is not competent medical evidence.  Grover 
v. West, 12 Vet. App. 109, 112 (1999). Further, a bare 
conclusion, even one reached by a health care professional, 
is not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  A bare 
transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a health care 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
Of course, it goes without saying that every medical opinion 
must be within the scope of expertise of the medical 
professional who proffered it, Layno v. Brown, 6 Vet. App. 
465 (1994), and a medical opinion based on speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty. Bloom v. 
West, 12 Vet. App. 185, 187 (1999).  Also, a medical opinion 
is inadequate when it is unsupported by clinical evidence.  
Black v. Brown, 5 Vet. App. 177, 180 (1995).  Finally, a 
medical opinion based on an inaccurate factual premise is not 
probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  In 
sum, the weight to be accorded the various items of medical 
evidence in this case must be determined by the quality of 
the evidence and not necessarily by its quantity or source.

As noted above the December 1954 service separation 
examination was silent as to any left hip, or back disorder.  
VA and private medical records and x-rays revealed normal 
vertebrae and intravetertebral articulation; and several VA 
examinations and X-ray reports all were normal with no 
evidence of trauma, infection, or joint lesions. 

Private medical records from Dr. Myers, dated May 2004, noted 
a significant trauma in which the veteran fell from a 30 to 
35 foot high crane suffering multiple broken extremities and 
significant trauma to the back and head.  

In the October 2005 VA examination report it was noted that 
the veteran could not point to or describe his back 
disability; and when asked about his left hip disorder 
described his already service connected left buttock injury.  
The examiner opined that the veteran's degenerative joint 
disease of the back was not due to military service but most 
likely the result of his falling accident and the aging 
process; the left hip condition was actually the already 
service connected left buttock gunshot wound; and, there did 
not appear to be any left leg condition.  

The only medical opinion which favors the veteran's claim is 
the November 2007 letter from a VA nurse practitioner noting 
that the veteran has had continuous back and left hip pain 
likely related to a service connected injury by gunshot to 
the left buttock/hip region.  As noted above, the veteran is 
already service-connected for the residuals of this injury at 
the 40 percent rate, which contemplates a moderately severe 
level of disability, involving functioning of the thigh and 
hip.  That the veteran experienced back and hip pain for many 
years preceding his fall is not questioned; however, the 
medical evidence makes it clear that that such is part and 
parcel of the service-connected disorder and any resulting 
disability is contemplated in the 40 percent rating.

In this regard, it is important to note that the nurse 
practitioner's opinion does not reflect that there is a 
separate and distinct left hip or back disorder, other than 
pain, which is of service origin, or related to service 
connected disability.

In sum there is no competent evidence linking either a back 
or left hip disorder, including arthritis, to service. 
Moreover, presumptive service connection is not warranted 
because there is no competent evidence of a compensably 
disabling spinal or left hip arthritis within the first year 
following separation from active duty. Indeed, a spinal 
disorder (as opposed to a complaint of back pain) was not 
clinically demonstrated prior to Dr. Myers' May 2004 letter, 
50 years after service.  Hence, at best, the evidence shows a 
considerable length of time between the veteran's separation 
from service and objective findings of a spine disorder.  
Given the length of time between the veteran's separation 
from active duty and the pertinent diagnoses the 
preponderance of the competent evidence of record is against 
finding a continuity of objectively verifiable 
symptomatology.  38 C.F.R. § 3.303(d); Maxson v. West, 12 
Vet. App. 453 (1999).  (Service incurrence may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service.)  As noted above, left hip 
symptoms are already incorporated into the rating assigned 
the service connected left buttock disability.  In reaching 
this decision the Board considered the veteran's own argument 
that a spine or left hip disorder developed while on active 
duty, or was secondary to the gunshot wound to the left 
buttock.  There is no evidence, however, showing that the 
veteran has the medical training necessary to offer an 
opinion which requires specialized medical knowledge. As 
such, the veteran is not competent to offer such an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 
3.159(a)(l).

Therefore, the Board concludes that neither a spine nor left 
hip disorder was incurred in nor aggravated by service, nor 
may arthritis left leg be presumed to have been so incurred.  
As the preponderance of the evidence is against the claims 
for service connection, the benefit-of- the-doubt rule does 
not apply, and the claims must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for degenerative 
joint disease, involving L5-S1, T12-L1, L1-L2 (claimed as a 
spinal condition), as secondary to a service connected scar, 
gunshot wound, left buttock with multiple retained metallic 
foreign bodies.

New and material evidence has been received to reopen a 
previously denied claim of entitlement to service connection 
for a left hip disability, as secondary to a service 
connected scar, gunshot wound, left buttock with multiple 
retained metallic foreign bodies.

Service connection for degenerative joint disease, involving 
L5-S1, T12-L1, L1-L2 (claimed as a spinal condition), as 
secondary to a service connected scar, gunshot wound, left 
buttock with multiple retained metallic foreign bodies is 
denied.

Service connection for a left hip disability, as secondary to 
a service connected scar, gunshot wound, left buttock with 
multiple retained metallic foreign bodies is denied.



____________________________________________
N. R. ROBIN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


